Exhibit 10.1

July 1, 2016

 

David Koos

Chairman & CEO

Regen BioPharma Inc. (RGBP)

4700 Spring St., #304

La Mesa, CA 91942

 

Delivered: 07/01/2016

Via email to: David Koos david.koos@regenbiopharma.com

 

Dear David,

 

The purpose of this investment banking engagement agreement (the "Agreement") is
to set forth the terms and conditions pursuant to which CIM Securities, LLC
("CIM"), a FINRA member in good standing, shall act as exclusive financial
advisor and placement agent for Regen BioPharma Inc. (RGBP, RGBPP) (“Company”),
a Nevada Corporation and all affiliates (also the "Company") and introduce the
Company to one or more accredited investors (“Investors”) in connection to a
proposed private placement (the "Private Placement") of equity and / or debt
securities (the "Securities") of the Company for the capital needed to continue
research and development on four blocker compounds. However, CIM specifically
acknowledges that the Company has retained Objective Capital Partners, located
in San Diego, California, to identify potential strategic partners for the
Company, which could result in an infusion of capital that does not involve the
sale of debt or equity securities. The gross proceeds from the CIM Private
Placement or negotiated transactions are proposed to be a $1,000,000 Minimum
Offering and up to $8,000,000 Maximum in gross proceeds on terms that will be
mutually agreed upon by both parties. The terms and final structure of such
“best efforts” Private Placement, including the amount, identified use of
proceeds, closing conditions and the specific type of Securities to be issued
shall be mutually agreed upon by the Company, CIM and the Investor(s). However,
at this time, both CIM and the Company envision the offering being a convertible
debt instrument it is convertible into shares of the Company’s series A
Preferred stock class, with a conversion floor of $0.05 and a conversion ceiling
of $0.15. Additionally, both CIM and the Company will agree that the Minimum
raise amount shall be defined as $1,000,000 less the cash in the Company’s Chase
bank accounts on the day that the Private Placement is release into the
marketplace. In the event that the Company has a cash balance in excess of
$1,000,000 then both parties agree that the minimum raise amount will have been
satisfied.

 

The parties hereto hereby agree that the Company shall pay to CIM the fees and
compensation set forth below if there is any closing and funding of a debt or
equity financing, (including without limitation the Private Placement) for the
Company (a "Financing") within twenty four (24) months of the date of this
Agreement with any investors to whom the Company was introduced by CIM, either
directly or indirectly, or whom were contacted by CIM and identified to the
Company pursuant to this agreement, regardless of whether this Agreement was
previously terminated.

 

The Company hereby engages the Advisor on an exclusive basis for the term
(“Term”) of this Agreement which shall be for a period of Six (6) months from
the final signature date by the Company’s authorized Officer, and the Advisor
hereby agrees to advise, consult with, and assist the Company in various
consulting matters including but not limited to: review of Company documents,
objectives, structure, due diligence, general corporate advice, possible M&A
transactions and capitalization structures, valuations, and capital raising
terms. If both Parties wish to continue a new Agreement can be drafted or both
Parties can continue on a month-to-month basis until such time as one Party
terminates this Agreement.

 

1 

 



In the consideration of the services rendered by CIM under this Agreement, the
Company agrees to pay CIM the following fees and other compensation:

 

(i)A Ten Percent (10%) cash fee payable immediately upon the closing and funding
of any portion of any privately placed preferred stock, common stock,
convertible debt or convertible preferred stock, or any other form of
equity–linked securities. Additionally, there will be a five year cashless
exercise warrants from the date of Closing the Transaction equal to Ten Percent
(10%) of the common shares or common share equivalents issued or to be issued in
this or any other form of equity-linked financing with an exercise price equal
to the offering or conversion price in such financing. If Company brings in any
accredited investors during this agreement term period though the close of the
Offering, the Company shall pay CIM Two and One Half Percent (2.5%); These
reduced banker fees and warrants would apply to the Minimum Offering as well and
any additional investors after the Minimum is met.

(j)A Five Percent (5%) cash fee payable immediately upon the closing and funding
of any subordinated or mezzanine debt financing, including any unitranche or
senior “stretch” term loans or credit facilities along with Five Percent (5%)
warrants priced as the same as the investors would get for their warrants or
shares attached to the debt securities;

(k)A Three Percent (3%) cash fee payable immediately upon the closing and
funding of any senior debt financing, including any asset based revolving credit
facilities along with Three Percent (3%) of the warrants at the fair market
value of the Company at the time of the Transaction (price to be determined by
mutual agreement);

(l)A Cash Fee equal to Five Percent (5%) of the Aggregate Value of any M&A
transaction sourced by CIM including all equity, mezzanine, senior debt, and any
additional monies paid out at closing to the Company or target Acquisition.

(m)A Cash Fee equal to Five Percent (5%) for any Joint Venture, Strategic
Partnership, or Gross Revenue share on any Transactions brought by CIM to
Company.

(n)A non-refundable and non-contestable upfront retainer of $12,500 payment due,
upon signing of this Agreement, to CIM Securities, LLC. Payment should be in the
form of a wire payment to CIM (wire instructions will be provided when signed by
Company), and the Company will hereby give CIM Securities, and its designees a
further engagement fee in the form of a right to purchase warrants (“Engagement
Warrants”) for 150,000 Preferred Shares with either a cash exercise price of
$1,000 for the shares or via cashless exercise provision. CIM will purchase this
Engagement Warrants from the Company for a nominal price of $100 for the warrant
agreement.

(o)All amounts payable (not to include the nonrefundable retainer) hereunder
shall be paid to CIM out of an escrow account here in the U.S. by an FDIC
Insured Banking Institution that is acceptable to CIM at the closing or by such
other means acceptable to CIM, along with any out of pocket expenses incurred in
carrying out any Due Diligence and Marketing expenses of the Financing. Company
and CIM may choose to do a best efforts with a “no minimum offering” at which
time there would be no need for an Escrow Account; but Company agrees not to
cash any check or to take any wire funds from an Investor until fully accepted
by CIM Chief Compliance Officer Sinh Ly;

(p)If during the Term of this Agreement the Company shall source an investor
then the Company will agree to pay CIM Securities a fee equal to 100% of both
the cash fees and warrants compensation as outlined in the same manner for both
(a) thru (f) of this section. Should the Company source any of the Investors on
its own efforts (excluding other FINRA member firms) then it would only pay CIM
50% of it fees and warrants in paragraphs (a) thru (f); and if the Company has a
current “carve out” list that it is talking to right now and would like to
provide it to us on the date of this Agreement being signed then CIM would agree
to take only 25% of its fees and warrants as outlined in paragraphs (a) thru (f)
which would be attached to this Agreement in Exhibit A hereto, if any.

 

2 

 



This Agreement shall be governed by and construed in accordance with the laws of
the State of Colorado, without regard to conflicts of law principles. Any
dispute arising out of this agreement shall be adjudicated in the courts in the
State of Colorado or in the federal court sitting in the Arapahoe County
district of Colorado, and each of the parties hereto agrees that service of
process upon it by registered or certified mail at its address set forth here in
shall be deemed adequate and lawful. The Parties may alternately agree to move
any litigation to Arbitration in Arapahoe County.

 

The Company agrees to not substantially change their business model after
signing this agreement. Changing the business model substantially may result in
CIM terminating this agreement and engagement fees will not be returned. If a
change must be made, CIM has the right to approve the change and move forward as
the financial advisor with a revised engagement agreement or terminate this
agreement with no refund of fees paid by the Company.

 

The Company and CIM hereby agree to the terms and conditions of the
Indemnification Agreement attached hereto as Appendix A with the same force and
effect as if such terms and conditions were set forth at length herein.

 

This Agreement constitutes the entire understanding and agreement between the
parties hereto with respect to its subject matter and there are no agreements or
understanding with respect to the subject matter hereof which are not contained
in this Agreement. This Agreement may be modified only in writing signed by the
party to be charged hereunder.

 

If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this letter. This Engagement
Agreement Offer will expire if not signed by Company by July 8, 2016 at 5 pm
Pacific Time and shall then be considered null and void.

 



    Best Regards,         By: /s/ Sinh Ly     Sinh Ly     Managing Director

 



ACCEPTED AND AGREED TO:     Regen BioPharma Inc.             By: /s/ David Koos
Date: 7/1/2016   David Koos       Chairman & CEO    

 







3 

 



APPENDIX A

 

INDEMNIFICATION AGREEMENT

 

 

Appendix A to Letter of Engagement Agreement (the "Agreement"), dated June 26,
2016, by and between Regen BioPharma Inc., its affiliates and subsidiaries
(collectively, the "Company") and CIM Securities, LLC ("CIM").

 

The Company agrees to indemnify and hold CIM and its affiliates, control
persons, directors, officers, employees and agents (each an "Indemnified
Person") harmless from and against all losses, claims, damages, liabilities,
costs or expenses, including those resulting from any threatened or pending
investigation, action, proceeding or dispute whether or not CIM or any such
other Indemnified Person is a party to such investigation, action, proceeding or
dispute, arising out of CIM's entering into or performing services under this
Agreement, or arising out of any matter referred to in this Agreement. This
indemnity shall also include CIM's and/or any such other Indemnified Person's
reasonable attorneys' and accountants' fees and out-of-pocket expenses incurred
in such investigations, actions, proceedings or disputes which fees, expenses
and costs shall be periodically reimbursed to CIM and/or to any such other
Indemnified Person by the Company as they are incurred; provided, however, that
the indemnity herein set forth shall not apply to an Indemnified Person where a
court of competent jurisdiction has made a final determination that such
Indemnified Person acted in a grossly negligent manner or engaged in willful
misconduct in the performance of the services hereunder which gave rise to the
loss, claim, damage, liability, cost or expense sought to be recovered hereunder
(but pending any such final determination the indemnification and reimbursement
provisions hereinabove set forth shall apply and the Company shall perform its
obligations hereunder to reimburse CIM and/or each such other Indemnified Person
periodically for its, his or their fees, expenses and costs as they are
incurred). The Company also agrees that no Indemnified Person shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company for or in connection with any act or omission to act as a result of its
engagement under this Agreement except for any such liability for losses,
claims, damages, liabilities or expenses incurred by the Company that is found
in a final determination by a court of competent jurisdiction to have resulted
from such Indemnified Person's gross negligence or willful misconduct.

 

If for any reason, the foregoing indemnification is unavailable to CIM or any
such other Indemnified Person or insufficient to hold it harmless, then the
Company shall contribute to the amount paid or payable by CIM or any such other
Indemnified Person as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by the Company and its shareholders on the one hand and CIM or any such other
Indemnified Person on the other hand, but also the relative fault of the Company
and CIM or any such other Indemnified Person, as well as any relevant equitable
considerations; provided that in no event will the aggregate contribution by CIM
and any such other Indemnified Person hereunder exceed the amount of fees
actually received by CIM pursuant to this Agreement. The reimbursement,
indemnity and contribution obligations of the Company hereinabove set forth
shall be in addition to any liability which the Company may otherwise have and
these obligations and the other provisions hereinabove set forth shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Company, CIM and any other Indemnified Person.

 



4 

 

 

 

(INDEMNIFICATION AGREEMENT SIGNATURE PAGE)

 

 

The terms and conditions hereinabove set forth in this Appendix A shall survive
the termination and expiration of this Agreement and shall continue indefinitely
thereafter.

 



    Best Regards,         By: /s/ Sinh Ly     Sinh Ly     Managing Director

 



ACCEPTED AND AGREED TO:     Regen BioPharma Inc.             By: /s/ David Koos
Date: 7/1/2016   David Koos       Chairman & CEO    

 

5 

 



 